Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 8570914.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claim 14 differs from patent claim 10 in that present claim recites receiving optical uplink signals from the plurality of remote units distributed among at least four respective tracking zones in a building infrastructure while patent claim recites the uplink RF signals are received from the antennas (remote units) located in an indoor region/area to provide a respective coverage area for communication (tracking zones in a building infrastructure). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patent claim to provide obvious variants by using optical uplink signals received from remote units distributed in an indoor region/area.

	Claims 15 and 16 correspond substantially to patent claims 9 and 11.

Allowable Subject Matter

Claims 1-13 are allowable. 
The following is an examiner's statement for reasons for allowance.
Claim 1 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest identifying which of the remote units is closest to a transmitting client device by monitoring the RSSI values, wherein the remote units are distributed among at least four respective tracking zones of a building infrastructure, and location information comprising maximum RSSI values with the respective remote unit locations where those maximum RSSI values have been received are configured to be combined with a prior user allocation to provide a location estimate.
		Claim 8 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest identifying which of the remote units is closest to a transmitting client device by monitoring the RSSI values, wherein monitoring the RSSI values comprises determining a frequency usage of each remote unit in the LPU, the remote units are distributed among at least four respective tracking zones of a building infrastructure, the remote units are optically coupled to a head-end unit of the wireless communication system, and location information comprising maximum RSSI values with the respective remote unit locations where those maximum RSSI values have been received are configured to be combined with a prior user allocation to provide a location estimate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/

Primary Examiner, Art Unit 2467